DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stein, US Patent 3,722,212 in view of Snyder et al., US Patent 5,121,599.

    PNG
    media_image1.png
    636
    588
    media_image1.png
    Greyscale

Regarding claim 1, Stein discloses a fan (36) drive gear system (see figure 1) comprising; a geared architecture including gears (54,58,60) supported by bearing structures (40,42,44, 46, 56,64) for providing a speed change between an input (14) and output (38); a lubricant manifold (41,48) defining a first lubricant passage (78) and a second lubricant passage (98) within a common structure (10); a first tube (70) including a first filter (74) for filtering lubricant flow to the first lubricant passage (78), the first tube (70) extending from the common structure (10); and a second tube (90) including a second filter (94) for filtering lubricant flow to the second lubricant passage (98), the second tube (90) extending from the common structure (10).  Stein does not specify that the second filtering characteristic is different than the first filtering characteristic.

    PNG
    media_image2.png
    599
    919
    media_image2.png
    Greyscale

Snyder et al. teaches a similar lubrication system where the first (14) and second (18) filter have a different porosity / filtering characteristic (claim 1)
wherein the first filtering characteristic includes a first filter (14) element having a first porosity (10 - 60 microns) and the second filtering characteristic includes a second filter element (18) having a second porosity (~150 micorns) different than the first porosity. (claim 2)
wherein the first filter (14) provides a first resistance (due to pore size) to lubricant flow and the second filter (18) provides a second resistance (due to pore size) to lubricant flow that is less (due to larger size) than the first resistance. (claim 5)
It would have been obvious to provide the varied filters described by Snyder et al. to the system disclosed by Stein in order to modulate the flow rates through the filters to account for the varied temperatures in different regions of the system.
Regarding claims 3-4, Stein in view of Snyder disclose the system of claim 2 but do not specify that wherein the first filter and the second filter comprise metal mesh screens with opening.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to employ metal mesh filters since the examiner takes Official Notice of the equivalence of 
Regarding claim 6, Stein in view of Snyder et al disclose the fan drive gear system as recited in claim 2, including a screen (28 - Snyder) disposed within lubricant passage of the lubricant manifold downstream of the first filter and second filter. Stein in view of Snyder do not specify two screen, one positioned after each filter.  It would have been obvious to one having ordinary skill to position a screen after each filter since it has been held that mere duplication of the essential working parts of a device involves only routing skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One having ordinary skill in the art would be motivated to position a screen after each filter in order to ensure all contaminates are removed from the lubricant stream prior to entering the engine and bearing compartment.
Regarding claim 7, Stein in view of Snyder et al. disclose the fan drive gear system as recited in claim 1, wherein at least one of the first (74) and second (94) filter elements is proximate a supply output end (ends of 70 and 90 adjacent to bearing and gearing) of the respective one of the first supply tube (70) and the second (90) supply tube.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Snyder et al. and further in view of Coleman, US PGPub 2004/0035776.
Regarding claim 8, Stein in view of Snyder et al. disclose the fan drive gear system as recited in claim 7 but does not specify that the filters are both removable and the filter tube detachable from the detachable from the manifold.  

    PNG
    media_image3.png
    403
    567
    media_image3.png
    Greyscale

Coleman teaches a similar filter tube (see fig 2) wherein the filter (34) is removable (opening 53) and may be detachably connected (via threads 29) to the lubricant manifold at the supply output and detaching the respective one of the first tube and the second tube provides for removing and replacing the at least one of the first filter and the second filter.  It would have been obvious to provide the detachable filter tube described by Coleman to the system disclosed by Stein in view of Snyder in order to expedite filter change operations.  

3.	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Snyder et al. as applied to claim 2 above, and further in view of Jarvinen et al. US PGPub 2013/0074630
Regarding claim 9, Stein in view of Snyder et al. disclose the system as recited in claim 1 but do not specify that a main lubricant passage including a main filter connected to the lubricant manifold. 

    PNG
    media_image4.png
    528
    424
    media_image4.png
    Greyscale

Jarvinen et al. teaches a similar lubrication system including a main lubrication passage (123) including a main filter (131) connected to the mainifold (see fig 1). It would have been obvious to provide the main filter described by Jarvinen et al. to the system disclosed by Stein in view of Snyder et al. in order to remove large contaminants from the lubrication system.  
Regarding claim 10, Stein in view of Snyder et al. and further in view of Jarvinen et al. discloses the lubrication system as recited in claim 9, wherein the first filter (74) is configured to provide lubricant flow at a first condition (see column 3, line 7 of Stein) and the second filter (94) is configured to provide lubricant flow at a second condition (higher temperature – see column 3, line 9 in Stein) different than the first condition (as described above).
Regarding claim 11, Stein in view of Snyder et al. and further in view of Jarvinen et al. discloses the lubrication system as recited in claim 10, wherein the first condition (as described above) comprises a first temperature range (around 350 F) and the second condition (as described above) comprises a second temperature range (around 400 F) different than the first temperature range (as described 
Regarding claim 12, Stein in view of Snyder et al. and further in view of Jarvinen et al. discloses the lubrication system as recited in claim 9, wherein the first filtering characteristic includes a first filter (14) element having a first porosity (10 - 60 microns) and the second filtering characteristic includes a second filter element (18) having a second porosity (~150 micorns) different than the first porosity. 
Regarding claim 13, Stein in view of Snyder et al. and further in view of Jarvinen et al. discloses the lubrication system as recited in claim 9, wherein the first filter (14) provides a first resistance (due to pore size) to lubricant flow and the second filter (18) provides a second resistance (due to pore size) to lubricant flow that is less (due to larger size) than the first resistance. 
Regarding claim 14, Stein in view of Snyder et al and further in view of Jarvinen et al. disclose the fan drive gear system as recited in claim 9, including a screen (28 - Snyder) disposed within lubricant passage of the lubricant manifold downstream of the first filter and second filter. Stein in view of Snyder do not specify two screen, one positioned after each filter.  It would have been obvious to one having ordinary skill to position a screen after each filter since it has been held that mere duplication of the essential working parts of a device involves only routing skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One having ordinary skill in the art would be motivated to position a screen after each filter in order to ensure all contaminates are removed from the lubricant stream prior to entering the engine and bearing compartment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654